 

Exhibit 10.5

 



MUBADARAH INVESTMENTS LLC

 

(Seller)

 

HILAL AL BUSAIDY

 

(Hilal)

 

YASSER SAID AL BARAMI

 

(Yasser)

 

NATIONAL ENERGY SERVICES REUNITED CORP

 

(Purchaser)

 



 

 

AGREEMENT FOR THE SALE AND PURCHASE OF SHARES

 

IN GULF ENERGY S.A.O.C.

 

 

 



 

 

TABLE OF CONTENTS



          1   Definitions and Interpretations 5         2   Sale and Purchase 15
        3   Consideration and Leakage 15         4   Payment of Consideration 17
        5   Conditions Precedent 17         6   Covenants 19         7  
Completion and Post Completion Obligations 21         8   Undertaking,
Representations and Warranties 22         9   Seller Warranties 23         10  
Purchaser Warranties 24         11   Indemnities 24         12   Indemnity
Claims 25         13   Termination 26         14   Costs and Expenses 28        
15   Successors, Transfers and Assignment 28         16   Entire Agreement 28  
      17   Amendment to the Agreement 28         18   Remedies and Waivers 28  
      19   Counterparts 29         20   Invalidity 29         21   Notices 39  
      22   Confidentiality 30         23   Governing Law and Jurisdiction 30    
    Schedule 1 Conditions Precedent 32       1   Purchaser Conditions 32        
    2   Seller Conditions 32           Schedule 2 Seller Warranties 34       1  
Power to sell the Company Shares 34             2   Capitalisation of the
Companies 34             3   Incorporation of each Group Company 34            
4   Ownership of Shares 34             5   Subsidiaries 35             6   Title
to Shares and Issued Shares 35

 





 

 



  7   Rights of third parties 35             8   The Accounts 35             9  
Management Accounts 37             10   Power of Attorney 38             11  
Guarantees and Indemnities 38             12   Legal Proceedings 38            
13   Permits and Compliance with Law 38             14   Contracts between the
Group and the Seller 39             15   Termination of Agreements and
Cancellation of Approvals 39             16   Material Contracts 40            
17   Assets 41             18   Property 41             19   Intellectual
Property 41             20   Customers and Suppliers 42             21  
Insurance 42             22   Anti-Bribery 43             23   Tax 44          
  24   Environmental Matters 44             25   Employees 44             26  
Indebtedness 45             27   Related Party Arrangements 45             28  
Working capital 45             29   Records 45             30   Group Net Debt
and Leakage 45             31   Undisclosed Liabilities 45             32  
Accuracy of information 45             33   Ownership of SGEE 46          
Schedule 3 Limitations on Seller’s Liability 47       1   Maximum liability 47  
          2   Small claims and threshold 47             3   Specific limitations
47             4   Time Limits 48             5   No duplication of liability 48
            6   Remediable breaches 48

 





 

 



  7   Acts of Purchaser 48           Schedule 4 Pre-completion Covenants 50    
Schedule 5 Conditions Precedent Satisfaction Certificate 52     Schedule 6
Corporate Details of Company and Subsidiaries 53     Schedule 7 Existing
Disputes 57     Schedule 8 Disclosure Letter 58

 





 

 

This Stock Purchase Agreement (the “Agreement”) dated November 12, 2017 (the
“Signing Date”) by and between:

 

(1)MUBADARAH INVESTMENTS LLC, an Omani limited liability company with its
registered address at P. O. Box 807, Post Code 116, Muscat, Oman (the “Seller”);

 

(2)HILAL AL BUSAIDY, of Omani nationality, holding civil identity number
02270116, having his postal address at P O Box 786, Postal Code 116, Mina Al
Fahal, Sultanate of Oman (“Hilal”);

 

(3)YASSER SAID AL BARAMI, of Omani nationality, holding civil identity number
02159522, having his postal address at P O Box 786, Postal Code 116, Mina Al
Fahal, Sultanate of Oman (“Yasser” and together with Hilal, the “Founders”); and



 

(4)NATIONAL ENERGY SERVICES REUNITED CORP, a company incorporated in the British
Virgin Islands with its address at 777 Post Oak Blvd, Houston, TX, 77056, USA
(“Purchaser”)

 

(each a “Party” and together the “Parties”)

 

WHEREAS

 

A.The Seller is the legal and beneficial owner of the Company Shares (defined
below).

 

B.The Seller has agreed to sell the legal and beneficial ownership of the
Company Shares to the Purchaser, and the Purchaser has agreed to purchase the
legal and beneficial ownership of the Company Shares on the terms and subject to
the conditions set out in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the Parties hereby agree as follows:

 

1Definitions and Interpretations

 

1.1Definitions

 

In this Agreement the following definitions apply:

 

“Acceptance Letter” has the meaning ascribed thereto in Clause 12.1.2;

 

“Accounts” mean the audited financial statements of the Group comprising the
balance sheet, profit and loss account and the statements of income and cash
flow for the financial year ended on the Accounts Date, the auditor’s report on
those accounts and the notes to those accounts;

 

“Accounts Date” means 31 December 2016;

 

5

 



 

“Affiliate” means, in relation to any specified person, any other person that
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by, or is under common Control with such specified person, or is a
nominee of such person. If such specified person is a natural person, the term
“Affiliate” shall include that person’s Immediate Family;

 

“Agreed Net Debt Amount” means USD 47,200,000 (forty seven million two hundred
thousand);

 

“Agreement” means this agreement for the sale and purchase of the Company
Shares;

 

“Anti-Bribery Law” means applicable laws, regulations or orders in any
jurisdiction relating to bribery or corruption (governmental or commercial)
including (i) the UK Bribery Act 2010, (ii) the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations issued thereunder, (iii)
all national and international laws enacted to implement the OECD Convention on
Combating Bribery of Foreign Officials in International Business Transactions,
and (iv) any other law or order from or arrangement entered into with any
Governmental Authority that relates to bribery or corruption, in each case as
amended from time to time;

 

“Anti-Money Laundering Laws” means applicable laws, regulations, rules or
guidelines relating to money laundering, including financial recordkeeping and
reporting requirements, which apply to the business and dealings of the Seller
and the Group and all money laundering-related laws of other jurisdictions where
the any of the Company’s subsidiaries conduct business or own assets, and any
related or similar law issued, administered or enforced by any Governmental
Authority;

 

“Approval Notice” has the meaning ascribed thereto in Clause 3.10

 

“Assets” has the meaning ascribed thereto in paragraph 17.1 of Schedule 2;

 

“Awareness Persons” has the meaning ascribed thereto in Clause 89.2;

 

“Big Four” means any of KPMG, EY, PricewaterhouseCoopers and Deloitte;

 

“Breaching Party” has the meaning ascribed thereto in Clause;

 

“Broker” means the entity or person in Oman to be agreed between the Seller and
the Purchaser, as soon as practicable after the Signing Date, in relation to the
sale and purchase of the Company Shares, being in each case a juristic person
licensed to undertake brokerage activities on the MSM;

 

“Broker Agreement” means the agreement to be entered into amongst the Purchaser,
the Seller and the Broker as soon as practicable after the Signing Date, in such
form as the parties thereto shall agree;

 

“Business Day” means a day when banks are open for business in Oman and
Singapore;

 

“Claim” means a claim by the Purchaser for a breach of the Seller Warranties;

 

6

 

 

“Code” means the Code of Corporate Governance for closed joint stock companies
issued by the MOCI;

 

“Company” means Gulf Energy S.A.O.C, a closed joint stock company registered in
Oman under Commercial Registration No. 1791842, with its registered office
address as P. O. Box 786, Postal Code 116, Mina Al Fahal, Oman;

 

“Company Shares” means 305,000 shares [of par value RO 1.00] each legally and
beneficially owned by the Seller in the capital of the Company and representing
61% of the total issued and outstanding share capital of the Company;

 

“Completion” means completion of the sale and purchase of the Company Shares in
accordance with this Agreement and the Broker Agreement;

 

“Completion Anniversary” means the first anniversary of the Completion Date;

 

“Completion Date” means the date on which Completion occurs;

 

“Completion Leakage” has the meaning ascribed thereto in Clause 3.5;

 

“Conditions Precedent” means the items listed in Parts 1 and 2 of Schedule 1;

 

“Conditions Precedent Satisfaction Certificate” means a certificate in the form
set out in Schedule 5;

 

“Consideration” has the meaning ascribed thereto in Clause 3.1;

 

“Control” means, acting individually or in concert with others: (i) the legal or
beneficial ownership, directly or indirectly, of more than fifty percent (50%)
of the share capital or other ownership interests of any person; (ii) the
ability, directly or indirectly, to appoint more than half of the board or other
controlling body of any person; or (iii) the ability, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise to
direct, or cause the direction of, the management of any person. A person shall
be deemed to direct or cause the direction of the management and policies of a
person if the consent or approval of such person is required with respect to all
or substantially all material decisions (and “Controlled” and “Controlling”
shall be construed accordingly);

 

“DIFC” means the Dubai International Financial Centre;

 

“Disclosed” means fairly and accurately disclosed to enable the Purchaser to
reasonably identify the nature, scope and impact of the matter disclosed (and
“Disclosures” shall be construed accordingly);

 

“Disclosure Letter” means the letter from the Seller to the Purchaser containing
the Sellers’ Disclosures against the Seller Warranties, attached hereto as
Schedule 6;

 

“Dispute Meeting” has the meaning ascribed thereto in Clause 823.1;

 

7

 

 

“Disputes Notice” has the meaning ascribed thereto in Clause 823.1;

 

“Encumbrance” includes any security interest, mortgage, charge, pledge,
hypothecation, lien, adverse claim, right to acquire or other form of security,
including any restriction on the use, voting, transfer or receipt of income and
any other agreement to give or create any of the foregoing;

 

“Existing Disputes” means the disputes set forth in Schedule 7;

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)moneys borrowed;

 

(b)any acceptance credit;

 

(c)any bond, note, debenture, loan stock or other similar instrument;

 

(d)any redeemable preference share;

 

(e)any agreement treated as a finance or capital lease in accordance with IFRS;

 

(f)receivables sold or discounted;

 

(g)the acquisition cost of any asset or service to the extent payable before or
after its acquisition or possession by the party liable where the advance or
deferred payment:

 

(i)is arranged primarily as a method of raising finance or of financing the
acquisition or construction of that asset; or

 

(ii)involves a period of more than six (6) months before or after the date of
acquisition or supply;

 

(h)any derivative transaction protecting against or benefiting from fluctuations
in any rate or price (and, except for non-payment of an amount, the then
mark-to- market value of the derivative transaction will be used to calculate
its amount);

 

(i)any other transaction (including any securitisation, forward sale or purchase
agreement) which has the commercial effect of a borrowing;

 

(j)except in relation to arrangements between Group Companies, any guarantee or
similar assurance against financial loss of any person in respect of any item
referred to in the above paragraphs;

 

in each case other than indebtedness arising in the ordinary course of the
Group’s trading with its customers or indebtedness arising from the Group
receiving services in the ordinary course of its business;

 

“Founders” has the meaning ascribed thereto in the introduction of the
Agreement;

 

8

 

 

“Fundamental and Tax Warranties” means the Seller Warranties set out in Clause
8.1, and paragraphs 1, 2, 4, 5, 6, 7 and 23 of Schedule 2;

 

“Governmental Authority” means any international, supranational, federal,
territorial, national, provincial, regional, central, state, municipal or local
government or any governmental or quasi-governmental authority, legislative or
executive authority (including any governmental or quasi-governmental
instrumentality agency or official and any court, organ of state, government or
self-regulatory organisation, commission or tribunal or any regulatory or
administrative agency) or any political or other subdivision, department or
branch of any of the foregoing;

 

“Government Official” means any official, officer, employee or representative
of, or any person acting in an official capacity for or on behalf of, (i) any
Governmental Authority (including any entity owned or controlled thereby); (ii)
any political party or party official; (iii) a Politically Exposed Person (PEP)
as defined by the Financial Action Task Force (FATF) (iv) any public
international organization; or (v) any company, business, enterprise or other
entity owned, in whole or in part, or controlled by any Governmental Authority;

 

“Group” means the Company and each of the Subsidiaries, taken as a whole;

 

“Group Cash” means, at any time, the aggregate cash and cash equivalents held by
Group Companies, including (i) cash in hand, (ii) cash credited to accounts of
the Group Companies held with banks, finance, leasing credit or similar
institutions, (iii) cash in transit for the benefit of the Group Companies, and
(iv) sums receivable pursuant to un- cleared cheques made payable for the
benefit of the Group Companies, if and to the extent that such cheques are
payable from the account of a bona fide third party (not being a Group Company
or an Affiliate of the Seller or either of the Founders), have at such time been
deposited with a relevant bank and have been credited as cash in an account of a
Group Company within 5 Business Days after such time;

 

“Group Company” means any of the Company or any of the Subsidiaries;

 

“Group Net Debt” means, at any time, the amount of Financial Indebtedness of any
of the Group Companies, less the total amount of Group Cash;

 

“Hilal Al Busaidy” or “Hilal” has the meaning ascribed thereto in the
introduction of the Agreement;

 

“IFRS” means the International Financial Reporting Standards being the standards
and interpretation issued by the International Accounting Standards Board;

 

“Immediate Family” means in the case of a natural person such person’s spouse,
grand-parents, parents and lineal descendants;

 

“Indemnity Claim” means a claim against the Seller under Clause 811.1;

 

9

 

 

“Independent Valuation Accountant” means the auditors for the time being of the
Company or, if they decline the instruction, an independent firm of accountants
selected from the Big Four auditing firms jointly appointed by the relevant
parties or, in the absence of agreement between the parties on the identity of
such firm within three (3) Business Days of a relevant party serving details of
a suggested firm on the other, an independent firm of accountants selected from
the Big Four appointed by the MOCI on the application of any Party;

 

“IPC” means Integrated Petroleum Services Company LLC, a limited liability
company incorporated in Oman in which, at the Signing Date, the Company holds
242,500 shares, representing 97% of the issued and outstanding share capital of
IPC;

 

“LCIA” means the London Court of International Arbitration;

 

“Leakage” means any of the following, occurring from (but excluding) September
30, 2017, up to and including the Completion Date:

 

(a)any dividend or other form of distribution (excluding the Proposed Dividend),
whether in cash or in kind, paid by any Group Company to, or for the benefit of
any member of the Seller’s Group;

 

(b)any payments made or other benefits conferred by any Group Company to, or on
behalf and for the account of, or otherwise for the benefit, of any member of
the Seller’s Group (including any such payments made in connection with the
redemption, purchase or repayment of any securities of any Group Company or any
other return of capital);

 

(c)any management, service or other charges or fees, costs, bonuses or other
sums paid or incurred by any Group Company (including directors’ fees or
monitoring fees) to, or for the benefit of, any member of the Seller’s Group or
any director, officer or employee thereof outside the normal or ordinary course
of business;

 

(d)the waiver, deferral or release by any Group Company of any amount owed to it
by any member of the Seller’s Group;

 

(e)any payment or incurrence of interest or principal in respect of any
indebtedness owed by any Group Company to any member of the Seller’s Group
outside the ordinary course of business;

 

(f)any assumption, waiver, discharge or deferral by any Group Company of any
liability of any member of the Seller’s Group;

 

(g)the transfer of any asset by any Group Company to any member of the Seller’s
Group or the provision by any Group Company of any security, indemnity,
guarantee or surety for any obligation or liability of any member of the
Seller’s Group;

 

10

 

 

(h)any transaction between any Group Company (on one hand) and any member of the
Seller’s Group (on the other hand) to the extent not on arm’s length terms; and

 

(i)any agreement by any Group Company to take any of the actions referred to
above.

 

“Leases” has the meaning ascribed thereto in paragraph 18.3 of Schedule 2;

 

“Losses” has the meaning ascribed thereto in Clause 811.1;

 

“Management Accounts” means the unaudited management accounts of the Group for
the three month period ended 31 March 2017, the months of April, May and June
2017, and the six month period ended 30 June 2017;

 

“Material Adverse Effect” means any event, circumstance, occurrence or state of
affairs or any combination of them (whether existing or occurring on or before
the Signing Date or arising or occurring on or before the Completion Date) which
causes, or is reasonably likely to cause (a) a loss in revenue of the Group in
excess of USD 12,500,000 (twelve million five hundred thousand) per annum; (b) a
financial liability to the Group in excess of USD 5,000,000 (five million); or
(c) a material adverse effect on the ability of the Seller to perform its
obligations under the Transaction Documents;

 

“Material Contracts” has the meaning ascribed thereto in paragraph 16 of
Schedule 2;

 

“MCDC” means the Muscat Clearing and Depository Company S.A.O.C;

 

“MOCI” means the Ministry of Commerce and Industry of Oman;

 

“MSM” means the Muscat Securities Market;

 

“Mubadarah Investments LLC” shall have the meaning set forth in the Recitals;

 

“NBO” means the National Bank of Oman S.A.O.G;

 

“Office Building” means the land owned by the Seller, and the office building
located on such land, in Ghala, Muscat, Oman;

 

“Oman” means the Sultanate of Oman;

 

“Party, Parties” has the meaning ascribed thereto in the introduction of the
Agreement;

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities;

 

11

 

 

“Properties” means the properties leased by a Group Company, the details of
which (including the landlord for each leased property, the rental amount being
paid and the expiration of the term of such lease for each leased property) are
set forth in the Disclosure Letter and Property means any of them;

 

“Purchaser” has the meaning ascribed thereto in the introduction of the
Agreement;

 

“Purchaser Broker Account” means an account opened by the Purchaser with the
Broker in accordance with the Broker’s standard procedure;

 

“Purchaser Broker Account Form” means the Broker’s standard “Corporate Account
Opening Agreement” to be executed by the Purchaser in accordance with the Broker
Agreement;

 

“Purchaser Conditions Precedent” means the Conditions Precedent required to be
satisfied by the Purchaser, as set forth in Part 1 of Schedule 1;

 

“Purchaser Warranties” means the representations and warranties made by the
Purchaser in Clause 10;

 

“Qualifying Claim” has the meaning ascribed thereto in paragraph 2.1(a) of
Schedule 3;

 

“Related Party” means, with respect to any person, any party that would be
construed as a related party of such person under the Code or under IFRS IAS 24;

 

“Relevant Subsidiary” means each of SGEE and IPC;

 

“RO” means Omani Rial, the national currency of Oman;

 

“Rules” has the meaning ascribed thereto in Clause 823.3;

 

“Sanctioned Party” means any person, organization, vessel or government with
whom dealings are prohibited by Sanctions;

 

“Sanctions” means applicable and enforceable economic or financial sanctions or
trade embargoes imposed, administered, or enforced from time to time by (i) the
European Union, (ii) the U.S. government, including without limitation the list
of “Specially Designated Nationals” and other regulations enforced by the Office
of Foreign Assets Control of the United States Department of the Treasury, (iii)
the United Nations Security Council, (iv) Her Majesty’s Treasury of the United
Kingdom, (iv) any other national economic sanctions authority;

 

“SEC” means the United States Securities and Exchange Commission;

 

“Securities Purchase Authorisation” means the authorisation to be given to the
Broker, in such form as the Seller and the Purchaser shall agree, duly executed
by the Purchaser to enable the Broker to effect the purchase of Company Shares
on behalf of the Purchaser;

 

12

 

 

“Securities Sale Authorisation” means the authorisation to be given to the
Broker, in such form as the Seller and the Purchaser shall agree, duly executed
by the Seller to enable the Broker to effect the sale of Company Shares on
behalf of the Seller;

 

“Seller” has the meaning ascribed thereto in the introduction of the Agreement,
but “Seller” as used in this Agreement also shall mean Seller, Yasser and Hilal
together, because all three have shares to sell and will be allocating
consideration received as agreed among themselves;

 

“Seller Broker Account” means an account opened by the Seller with the Broker in
accordance with the Broker’s standard procedure;

 

“Seller Broker Account Form” means the Broker’s standard “Corporate Account
Opening Agreement” to be executed by the Seller;

 

“Seller Conditions Precedent” means the Conditions Precedent required to be
satisfied by the Seller, as set forth in Part 2 of Schedule 1;

 

“Seller’s Group” means the Seller, its shareholders (including Hilal and Yasser)
and their respective Affiliates from time to time, but excluding the Group
Companies;

 

“Seller Warranties” mean the representations and warranties made by the Seller
in Clause 8 and 9, Schedule 2, and Seller Warranty means any one of them;

 

“Senior Employees” has the meaning ascribed thereto in paragraph 25.1 of
Schedule 2;

 

“SGEE” means Sino Gulf Enterprises LLC, a limited liability company incorporated
in Oman;

 

“Shareholders Agreement” means the agreement entered into between the
shareholders of the Company which is in force as of the Signing Date;

 

“Shareholder Approval” has the meaning ascribed thereto in Clause 3.8;

 

“Signing Date” has the meaning ascribed thereto in the introduction of the
Agreement;

 

“Subsidiaries” mean all the companies Controlled by the Company and mentioned in
Schedule 6 and “Subsidiary” means any of them;

 

“Tax”, “Taxes”, and “Taxation” means any and all forms of taxation, duties,
levies, imposts and social security charges, whether direct or indirect in Oman
or any of other jurisdictions in which any Group Company is incorporated or
transacts business, including corporate income tax, capital gains tax, wage
withholding tax, national social security contributions and employee social
security contributions, value added tax, customs and excise duties, capital tax
and other legal transaction taxes, dividend withholding tax, land taxes,
environmental taxes and duties and any other type of taxes or duties payable by
virtue of any applicable national, regional or local law or regulation and which
may be due directly or by virtue of joint and several liability; together with
any interest, penalties, surcharges or fines relating to them, due, payable,
levied, imposed upon or claimed to be owed in any relevant jurisdiction;

 

13

 



 

“Transaction” means the sale by the Seller to the Purchaser of the Company
Shares as at the Completion Date and the sale and purchase of any other Shares
as contemplated by the terms and conditions of this Agreement;

 

“Transaction Document” means this Agreement, and the Broker Agreement;

 

“USD” means Unites States Dollars;

 

“Warranties” mean the Seller Warranties and the Purchaser Warranties and
Warranty means any one of them; and

 

“Yasser Said Al Barami” or “Yasser”has the meaning ascribed thereto in the
introduction of the Agreement.

 

1.2Interpretation

 

In this Agreement, unless otherwise specified:

 

1.2.1references to any Clause, paragraph or Schedule are to those contained in
this Agreement and all Schedules to this Agreement are an integral part of this
Agreement;

 

1.2.2headings are for ease of reference only and shall not be taken into account
in construing this Agreement;

 

1.2.3the expression this Clause shall, unless followed by reference to a
specific provision, be deemed to refer to the whole clause (not merely the
sub-clause, paragraph or other provision) in which the expression occurs;

 

1.2.4a reference to a Party shall include that Party’s successors and permitted
assigns;

 

1.2.5a reference to the ordinary course of business shall mean the running of
the relevant business in accordance with its custom and usual practice and
includes the relevant business’ past transactions and activities;

 

1.2.6a person includes any individual, firm, company, authority, court,
government or other incorporated or unincorporated body corporate or politic
including a Governmental Authority;

 

1.2.7references to documents being in the agreed form shall mean in relation to
any documents, the draft of the document which has been agreed between the
relevant parties thereto and initialed on their behalf for the purpose of
identification;

 

1.2.8the use of the singular herein shall include the plural and vice versa;

 

14

 

 

1.2.9any reference to includes or including shall be deemed to be a reference to
includes (without limitation) or including (without limitation) respectively;

 

1.2.10a reference to a date which is not a Business Day shall be construed as a
reference to the next succeeding Business Day;

 

1.2.11all references to time and dates are expressed and shall be construed in
accordance with the Gregorian calendar; and

 

1.2.12a reference to an agreement or other document is a reference to that
agreement or document as supplemented, amended or novated from time to time.

 

2Sale and Purchase

 

At the Completion Date, subject to the terms of this Agreement and subject to
approval by the Board of Directors and Shareholders of Purchaser, the Seller and
Founders shall sell to the Purchaser and the Purchaser shall purchase from the
Seller and the Founders, the legal and beneficial ownership of the Company
Shares free and clear from any Encumbrance and together with all legal and
beneficial rights and benefits attached or accruing to them on Completion
including the right to receive all dividends or distributions declared, made or
paid on or after Completion. Each of Hilal and Yasser hereby waives his
respective rights in relation to the sale of the Company Shares by the Seller to
the Purchaser under this Agreement including any right of First refusal under
the Shareholders Agreement.

 

3Consideration and Leakage

 

3.1The consideration for the Company Shares acquired under this Agreement
(“Consideration”) shall be shares of common stock of the Purchaser equivalent to
US$184,848,485 (one hundred eighty four million eight hundred forty eight
thousand four hundred eighty five) LESS the following:

 

3.1.1the amount (if any) by which the Group Net Debt at the Completion Date
exceeds the Agreed Net Debt Amount, and

 

3.1.2the amount of any Completion Leakage.

 

3.2The Purchaser’s shares shall have a deemed value of USD 10 per share, so the
number of shares issued shall be the Consideration calculated under this Clause
3.1 divided by 10.

 

3.3The common stock of the Purchaser shall be delivered to Seller and Founders
or their respective representative in proportion to their respective ownership
in the Company. Purchaser, by mutual agreement with Seller and Founders, may
authorize and approve in writing a reduction in the amount of the Company Shares
to be transferred to Purchaser on the Completion Date, such reduction in no
event to be greater than 7% of the total shares of the Company, and any
reduction in the number of shares shall cause a reduction in the Consideration
proportionate to the value of US$ 184,848,485 per 61% of Company Shares.

 

15

 



 

3.4The Seller shall not, and shall procure that no Group Company shall, permit
or effect, or approve or enter into any arrangement that will result in, any
Leakage.

 

3.5The Seller shall notify the Purchaser in writing promptly following the
occurrence of any Leakage, such notice to include reasonable details thereof. No
later than three (3) Business Days before the Completion Date, the Seller shall
notify the Purchaser in writing of the overall amount of any Leakage (the
aggregate amount of such Leakage being the “Completion Leakage”), such notice to
include reasonable details thereof. The amount of the Completion Leakage shall
be taken into account in the calculation of the Consideration.

 

3.6If, after Completion, the Purchaser becomes aware of any Leakage that has not
been reflected in the Completion Leakage (and therefore not having been taken
into account in the Consideration):

 

3.6.1the Purchaser shall notify the Seller, such notice to include reasonable
details thereof; and

 

3.6.2No later than ten (10) Business Days after the date on which such notice
under Clause 3.6.1 has been received, the Founders and Seller agree to accept a
reduction in the number of Purchaser shares issued as consideration to the
Founders and Sellers at the rate of USD 10 per share as an appropriate
adjustment for the Leakage. The Secretary of Purchaser and its registered agent
are authorized to adjust and reduce the number of shares accordingly, subject to
any resolution of any amount in dispute.

 

3.6.3In the event that the Parties are unable to agree the quantum of Leakage
the Parties shall appoint an Independent Valuation Accountant to determine
quantum of Leakage. The Independent Valuation Accountant shall be requested to
determine the quantum of Leakage within ten (10) Business Days (or such further
days as are reasonably requested by the Independent Valuation Accountant) of
their appointment and to notify the Parties in writing of their determination.
Such determination shall be binding upon the Parties, except in the case of
fraud or manifest error.

 

3.7The Parties hereby agree and acknowledge that any Taxes attributable to the
Founders and Seller applicable to the sale and transfer of the Company Shares
from the Founders and Seller to the Purchaser as contemplated by this Agreement
shall be the sole responsibility of the Founders and Seller and any Taxes
attributable to the Purchaser applicable to the purchase of the Company Shares
by the Purchaser from the Founders and Seller as contemplated by this Agreement
shall be the sole responsibility of the Purchaser.

 

3.8Founders and Seller acknowledge that the Purchaser is a public company and is
required to file a proxy statement with the SEC to obtain the approval of its
shareholders to the purchase of the Company Shares (the “Shareholder Approval”).
The Parties acknowledge that Purchaser shall have no obligation to pay any
consideration or payment in respect of the Company Shares until the Shareholder
Approval has been obtained.

 

16

 



 

4Payment of Consideration

 

4.1Each of the Seller and the Purchaser acknowledges and agrees that any
payments in cash to be made pursuant to this Agreement shall be paid by way of
electronic funds transfer (into such account as each Party shall notify the
other in writing) and consideration in Purchaser shares shall be delivered by
notice from the registered agent or secretary of Purchaser that the Purchaser’s
shares to be delivered have been recorded in the corporate records as owned by
Seller, Hilal and Yasser, in their respective numbers promptly upon receipt from
Broker of assignment to Purchaser, or to its affiliate designated in writing by
Purchaser, of Company Shares.

 

4.2At the Completion Date, the Seller and the Founders shall deliver to the
Broker, selected by the Parties to process the sale and purchase of the Company
Shares, an executed share transfer form to be held in trust by such broker. The
said Broker shall be instructed by the Founders and the Seller to return the
Company Shares to the Founders and the Seller in the event that the Shareholder
Approval has not been obtained within one year of the Signing Date unless waived
by the Founders and the Seller. The Purchaser shall provide written notice to
the said broker and the Founders and the Seller within ten (10) days after the
Shareholder Approval has been obtained (the “Approval Notice”). The said broker
shall facilitate the transfer of the Company Shares to the Purchaser upon
receipt to the Approval Notice. The Purchaser shall record the issuance of
common stock consideration to the Founders and the Seller upon completion of all
conditions and receipt of the Company Shares.

 

5Conditions Precedent

 

Conditions Precedent to Completion

 

5.1Completion shall be subject to and conditional upon the Parties procuring the
completion of the Conditions Precedent in form and substance satisfactory to the
Seller and the Purchaser, as applicable, in each case acting reasonably and in
good faith.

 

5.2The Purchaser shall use all reasonable endeavors to procure that such
Conditions Precedent in Part 1 of Schedule 1 are satisfied on or before the
Completion Date. In particular the Purchaser shall execute, perform and do (or
procure to be executed, performed and done by third parties as necessary) all
such deeds, documents, procedures, acts and things as are necessary to procure
the satisfaction of those Conditions Precedent as soon as practicable.

 

5.3The Seller shall use all reasonable endeavors to procure that such Conditions
Precedent in Part 2 of Schedule 1 are satisfied on or before the Completion
Date. In particular, the Seller shall execute, perform and do (or procure to be
executed, performed and done by third parties as necessary) all such deeds,
documents, procedures, acts and things as are necessary to procure the
satisfaction of those Conditions Precedent as soon as practicable.

 

17

 

 

5.4The Purchaser may waive any of Conditions Precedent in Part 2 of Schedule 1
(either in whole or in part) at any time by giving written notice to the Seller.
The Seller may waive any of Conditions Precedent in Part 1 of Schedule 1 (either
in whole or in part) at any time by giving written notice to the Purchaser.

 

5.5Each Party undertakes to disclose in writing to the other:

 

5.5.1anything which will or is reasonably likely to prevent any of the
Conditions Precedent from being satisfied on or prior to the Completion Date as
soon as reasonably practicable upon becoming aware of the same;

 

5.5.2any material development relating to the fulfilment of any of the
Conditions Precedent as soon as reasonably practicable after it comes to its
attention.

 

5.6If the Conditions Precedent are not satisfied, or waived in accordance with
Clause 5.4, on or before the Completion Date then in their absolute discretion,
the Completion Date may be extended by the Parties to such date as they may
agree in writing.

 

5.7If the Conditions Precedent are not satisfied, or, where applicable, waived
(in accordance with Clause 5.4), by the Completion Date then Clause 13 shall
apply.

 

Conditions Precedent Satisfaction Certificate

 

5.8Upon the fulfilment of the Purchaser Conditions Precedent the Purchaser shall
sign, and upon fulfilment of the Seller Conditions Precedent the Seller shall
sign, a Conditions Precedent Satisfaction Certificate with respect to the
Purchaser Conditions Precedent and the Seller Conditions Precedent respectively.

 

5.9Following the execution of the Conditions Precedent Satisfaction Certificates
by the Seller and the Purchaser, the Parties shall do or procure that Completion
takes place promptly in accordance with this Agreement.

 

Identification

 

5.10Each of the Seller and the Purchaser shall arrange for its duly authorized
signatory(ies) to produce his/their current, valid and original passports as
proof of identity when executing any documents in respect of the transfer of the
Company Shares, or when required by any third party in respect of Completion.

 

Other Matters

 

5.11The Seller undertakes and agrees that by the Completion Date (or such longer
period as the Seller and the Purchaser may agree) have procured and caused:

 

5.11.1the Group to enter into written documentation with respect to each of the
transactions entered into by any Group Company with any Related Party, as set
out in the Disclosure Letter to the extent not entered into prior to the
Completion Date

 

18

 

 

5.11.2itself to transfer to the Company the legal and beneficial title to the
Office Building, effective on or before the Completion Date, at no cost to the
Company and free of any security interest, mortgage, charge, pledge, lien, right
to acquire or any other agreement to give or create any of the foregoing.

 

6Covenants

 

Conduct of Business

 

6.1Until Completion, the Seller undertakes to the Purchaser that it shall not
dispose of or otherwise create, grant, extend or permit to subsist any
Encumbrance over all or any portion of the Company Shares (other than to the
Purchaser). The Seller shall notify the Purchaser immediately when it becomes
aware of any matter, circumstance, act or omission which is or may be a breach
of Schedule 4.

 

6.2The Seller covenants and agrees that, between the September 30, 2017, and (i)
the Completion Date; or (ii) termination of this Agreement in accordance with
Clause 13, the Seller shall cause and procure that the business of each Group
Company shall be conducted only in the ordinary course of business, and shall
use its best endeavors to cause the Group to preserve intact its business
organization, assets and value, keep available services of the current officers,
employees and consultants of the Group and the preserve the current business
operations and relationships of the Group with customers, suppliers,
contractors, consultants and other persons with which the Group has significant
business relations. Without limiting the generality of the foregoing sentence,
the Seller shall procure that the Group shall not take any of the specific
actions set out in Schedule 4 other than in the ordinary course of business or
except as expressly contemplated in this Agreement. The Seller shall notify the
Purchaser immediately when it becomes aware of any matter, circumstance, act or
omission which is or may be a breach of Schedule 4.

 

Access

 

6.3In the period between the Signing Date and the Completion Date, the Seller
shall, and shall cause the Group to, procure that the Purchaser and any person
authorized by it on provision of adequate notice and during normal business
hours:

 

6.3.1is given full access to all books and records, documents, information, data
and financial affairs, including the statutory books, minute books, contracts,
customer lists, and leases of the Group;

 

6.3.2may visit and inspect any premises of the Group and discuss the affairs,
finances and accounts of the Group with its officers and employees; and

 

6.3.3may contact and discuss the business, assets, and financial affairs of the
Group with any senior employee, senior officer or representative of the Group
identified by the Seller for such discussions.

 

19

 

 

Exclusivity

 

6.4Except with respect to this Agreement, between the Signing Date and (i) the
Completion Date or (ii) termination of this Agreement in accordance with Clause
13, the Seller shall not, and shall procure that the Group shall not, and each
of their respective representatives, directors, managers, employees, agents and
advisors shall not:

 

6.4.1solicit, initiate, consider, encourage or accept any other proposals or
offers from, or provide any information to, any party in respect of the sale of
all or part of the share capital in the Company; or

 

6.4.2enter into any agreement (or grant any option or right) to sell, transfer
or otherwise legally and/or beneficially dispose of the share capital of the
Group, or the whole or any material part of the business or assets of the Group
to any party; or

 

6.4.3enter into any discussions, conversations, negotiations or other
communications with any third party in respect of the foregoing.

 

6.5Between the Signing Date and (i) the Completion Date or (ii) termination of
this Agreement in accordance with Clause 13, the Seller shall refrain, and
ensure that the Group refrains, from taking any action the purpose or effect of
which could reasonably be expected to frustrate the ability of the Parties to
pursue and complete the Transaction.

 

Inter-Group Loans

 

6.6The Seller shall procure that on Completion all Financial Indebtedness owing
immediately before Completion between any Group Company and the Company or
between any Group Company and any Affiliate and/or any direct or indirect
shareholders of the Company has been satisfied in full or will be satisfied in
full on Completion.

 

Covenants of Purchaser

 

6.7Purchaser shall take and/ or procure the taking of all necessary corporate
actions (including but not limited to seeking and obtaining the approval of its
shareholders) so as to procure that with effect from Completion:

 

6.8The Seller shall be entitled to a minimum of two (2) board seats on the
Purchaser’s board of directors. Furthermore, the Seller shall have the right to
additional board seats in the case of a larger sized board.

 

6.9The Seller and the Founders shall be accorded the status of founder members
of NESR in reference materials.

 

20

 



 



6.10Each of the Founders shall additionally be entitled to receive an annual
payment of USD 1,000,000, excluding any other rights the Founders may have under
this Agreement or any other agreements, for a period of five years. The first
Annual Payment shall be made on Completion and each subsequent Annual Payment
shall be made on each successive anniversary of the Completion provided that in
the event the Company is consolidated, or amalgamated with, or merges with, or
into, or transfers all (or substantially all) its assets to another entity and
the remaining, surviving or transferee entity, as the case may be, fails to
assume the Company’s obligations to pay the Founders the aforesaid annual
payments, then Purchaser agrees and undertakes to assume such obligations and to
make all such payments in accordance with the provisions of this Clause 6.10 in
the place and stead of the Company.

 

6.11Purchaser shall use its best efforts promptly after purchasing Company
Shares to replace all external credit support provided by the Seller and/ or
other credit support providers to the Company’s lenders in relation to credit
facilities advanced to the Company and thereby procure the release of the Seller
and/ or other credit support providers from all such credit support obligations.

 

Management

 

6.12The Company shall require each director of the Company to tender a
resignation to become effective upon Completion.

 

6.13The Shareholders Agreement shall expire or be terminated before Completion.

 

Deed of Transfer

 

6.14Seller and Founders shall cooperate with NESR to ensure that the transfer of
shares contemplated by this Agreement shall comply with all of the requirements
of Omani law. Seller and Founders thereby agree to enter with NESR a deed of
transfer of Company Shares to any affiliate designated by NESR and to provide
Broker with such deed of transfer with instructions to comply therewith.

 

7Completion and Post Completion Obligations

 

7.1On the Completion Date, the Broker in accordance with the terms of the Broker
Agreement shall:

 

7.1.1transfer the legal and beneficial ownership of the Company Shares to
Purchaser free from any Encumbrance;

 

7.1.2Carry out any other actions required by the Broker on Completion.

 

7.2Following Completion, the shareholders of the Company shall cooperate with
the Company in good faith with respect to the identification and negotiation of
third party loan financing for the Company, provided however that no shareholder
shall be required to provide any form of guarantee in relation to such
financing. It is clarified that no later than 90 days following the Completion
Date, Purchaser shall procure the release of all guarantees and other security
provided by the Seller to the Company’s lenders in respect of financing advanced
to the Company.

 

21

 

 

8Undertaking, Representations and Warranties

 

8.1Each Party undertakes, represents and warrants to each other Party that each
of the following statements is true, accurate and not misleading as at the
Signing Date, and represents and warrants that they will be true, accurate and
not misleading at the Completion Date as if repeated immediately prior to
Completion:

 

8.1.1it is duly organized, validly existing and in good standing under the laws
of the country of its incorporation and is duly qualified to do business and
perform the transactions contemplated under this Agreement (and each other
Transaction Document to which it is or will be a party);

 

8.1.2it has the complete, exclusive and unrestricted right, power and authority
to enter into, execute and perform this Agreement (and each other Transaction
Document to which it is or will be a party), and this Agreement (and each other
Transaction Document to which it is or will be a party) shall, following its
execution, constitute a legal, valid and binding obligation of such Party;

 

8.1.3it has taken all necessary action to authorize the execution and
performance of this Agreement and each other Transaction Document;

 

8.1.4it has the complete, exclusive and unrestricted right, power and authority
to take any action and to enter into and execute any documents, applications,
forms or agreements required by the terms herein;

 

8.1.5neither the execution and delivery of this Agreement (and each other
Transaction Document to which it is or will be a party), the consummation of the
transactions contemplated herein and therein or the fulfilment of, or compliance
with, the terms and conditions of this Agreement (and each other Transaction
Document to which it is or will be a party), conflict with or result in a breach
of or a default under any of the terms, conditions or provisions of any legal
restriction (including without limitation, any judgment, order, injunction,
decree or ruling of any court or Governmental Authority, or any law, statute,
rule or regulation), or any covenant or agreement or instrument to which such
Party is now a party, or by which such Party or any of its assets or property is
bound, nor does such execution, delivery, consummation or compliance violate or
result in the violation of any of such Party’s constitutional documents; and

 

8.1.6no representation, covenant, warranty or other statement made by itself in
this Agreement any other document or agreement referred to herein contains any
untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.

 

8.2Each Party shall immediately (and in any event before Completion) notify the
other Party in writing of anything of which the notifying Party is or becomes
aware which renders or is likely to render any of its Warranties untrue,
inaccurate or misleading.

 

22

 

 

8.3Any notice given under this Clause 7 in relation to any matter or
circumstance shall not, for the avoidance of doubt, operate as a disclosure or
prevent the Purchaser from making any Indemnity Claim arising from that matter
or circumstance.

 

8.4The Seller shall, and the Founders hereby warrant and undertake to the
Purchaser to procure that following the Signing Date the Seller shall:

 

8.4.1comply with its obligations under the Transaction Documents;

 

8.4.2procure the release of any security over the assets of any Group Company
(including shares in any other Group Company) and any guarantees given by any
Group Company, or as soon as reasonably practicable following Completion and in
all cases within 10 Business Days; and

 

8.4.3at all times ensure that it maintains net assets of not less than USD
55,000,000 (fifty-five million).

 

9Seller Warranties

 

9.1The Seller warrants to the Purchaser that each of the Seller Warranties is
true, accurate and not misleading as at the Signing Date and at the Completion
Date.

 

9.2In each Seller Warranty, where any statement is qualified as being made so
far as the Seller is aware or any similar expression, such statement shall be
deemed to refer to the actual knowledge or awareness of Nat Vora, Hilal, Yasser,
Adila Harib Al Ismaili, Azzam Kaddour and Hamza Qarooni (the “Awareness
Persons”), having made reasonable enquiries for the purposes of disclosure
against the Seller Warranties.

 

9.3Each of the Seller Warranties shall be construed as:

 

9.3.1a separate and independent warranty; and

 

9.3.2unless expressly provided in this Agreement, shall not be limited by
reference to any other sub-clause of Clause 8 or Clause 9 or any paragraph in
Schedule 2 and the Purchaser shall have a separate claim and right of action in
respect of every breach of a Seller Warranty.

 

9.4The Seller Warranties shall not in any respect be extinguished or affected by
Completion.

 

9.5The provisions of Schedule 3 apply, to the extent set out therein, to limit
the liability of the Seller with respect to a Claim or Indemnity Claim under
this Agreement.

 

9.6The Seller acknowledges that the Purchaser has entered into this Agreement in
reliance on, among other things, the Seller Warranties.

 

23

 



 



9.7The Seller represents that it has procured and caused the Company or any
other Group Company to complete the Minority Interests Acquisition, with the
acquisition of the Minority Interests to be implemented and completed pursuant
to sale and purchase agreements between the applicable Minority Interest Sellers
and an applicable Group Company (which agreements shall be on terms acceptable
to the Purchaser, acting reasonably). Seller represents that it has provided
Purchaser within 15 days of the Completion Date with sufficient documentation to
the reasonable satisfaction of Purchaser to prove that all Minority Interest
Acquisitions have been completed.

 

9.8Seller extends the warranties to Purchaser that are set forth in this
Agreement, including those warranties in Sections 8, 9 and Schedule 2, to apply
to the purchase by Purchaser or its affiliates of any and all shares of the
Company that are acquired after September 30, 2017, directly from Seller or
indirectly from a purchaser from Seller pursuant to any agreement whatsoever,
and Seller’s indemnity obligations of Section 11.1 shall apply thereto.

 

10Purchaser Warranties

 

10.1The purchaser warrants to the Seller that each of the Purchaser Warranties
is true, accurate and not misleading as at the Signing Date and at the
Completion Date.

 

10.2Each of the Purchaser Warranties:

 

10.2.1shall be construed as a separate and independent warranty; and

 

10.2.2shall not be limited by reference to any other sub-clause of Clause 7 and
the Seller shall have a separate claim and right of action in respect of every
breach of a Purchaser Warranty.

 

10.3The Purchaser Warranties shall not in any respect be extinguished or
affected by Completion.

 

11Indemnities

 

11.1Without prejudice to any other right or remedy available to the Purchaser,
the Seller agrees and undertakes to fully indemnify, keep indemnified and hold
harmless the Purchaser, the Company and the Purchaser’s shareholders from and
against any losses, damages, liabilities, claims, diminution of value, interest,
awards, judgments, penalties, costs or expenses (including legal and other
professional fees, costs and out-of-pocket expenses incurred in investigating,
preparing or defending the foregoing) (collectively, “Losses”) asserted against,
suffered or incurred from time to time by any of the foregoing arising out of or
resulting from:

 

11.1.1any breach of the Fundamental and Tax Warranties or Seller Warranties;

 

11.1.2any Taxation payable, but not yet due, by the Group in relation to any
event occurring or any income, gains or profits made or received prior to the
Completion for any period up to and including up to the Accounts Date;

 

11.1.3the Existing Disputes, to the extent that such Losses exceed USD 7,000,000
(seven million); and

 

24

 

 

11.1.4the transfer of title of the Office Building to the Company, including any
failure to transfer the same to the Company in accordance with the requirements
of Clause 5.11.2.

 

11.2The Seller shall have no liability for any Indemnity Claim, in the following
circumstances:

 

11.2.1if the relevant Indemnity Claim would not have arisen but for a voluntary
act or omission made after the Completion Date by the Purchaser;

 

11.2.2unless and until the contingent liability to which the relevant Indemnity
Claim relates becomes an actual liability and is due and payable; and

 

11.2.3if the relevant Indemnity Claim concerns Losses suffered by the Company
arising from acts done by the Company before the Completion Date at the
Purchaser’s express written request.

 

11.3For the avoidance of doubt, nothing in Schedule 3 or in the Disclosure
Letter shall qualify or limit the liability of the Seller in relation to (i)
Clause 11.1; or (ii) any fraud or willful misconduct on the part of the Seller.

 

12Indemnity Claims

 

12.1In respect of an Indemnity Claim:

 

12.1.1the Purchaser shall notify the Seller in writing of any Indemnity Claim
within 60 Business Days after the Purchaser becomes aware of the event giving
rise to the Indemnity Claim. The Purchaser shall in its notice to the Seller
specify the amount claimed, if known, and explain in reasonable detail (to the
extent such information is available at the time of the relevant Indemnity
Claim) the matter which gives rise to the relevant Indemnity Claim (although
failure to give such detail shall not invalidate the notice of such Indemnity
Claim);

 

12.1.2the Seller, acting reasonably, following receipt of an Indemnity Claim and
in any event no later than 30 days thereof, shall either:

 

(a)accept such Indemnity Claim and confirm the same in writing (the “Acceptance
Letter”) and make payment to the Purchaser of the Indemnity Claim in settlement
of all liabilities arising from such Indemnity Claim within a period of a
further 30 days from the date of the Acceptance Letter; or

 

(b)notify the Purchaser in writing that it intends to dispute the Indemnity
Claim.

 

25

 

 



12.2The Seller’s failure to reply to the Purchaser’s notice of Indemnity Claim
within the 30 Business Days’ notice period stipulated under Clause 12.1.2 above
(unless the Seller can demonstrate that its failure to reply within said
stipulated timeframe is due to circumstances which are unavoidable,
unforeseeable and beyond the control of the Seller, in which case the timeframe
to reply shall be extended for the same period during which said circumstances
subsist) shall be deemed an acceptance of the veracity and validity of the
Indemnity Claim and the provisions of Clause 12.1 shall not be applicable and
shall be deemed to have been forfeited by the Seller and the Seller shall,
subject to Clauses 12.3 and 12.4, pay the Indemnity Claim within a further
period of 30 days.

 

12.3If the Indemnity Claim raised through the notice sent by the Purchaser
according to Clause 12.1.1 and/or 12.1.2 is challenged by the Seller in
accordance with Clause 12.1.2(b), then during a period of 30 (thirty) Business
Days following the giving of the notice by the Seller under Clause 12.1.2(b))
preceding, the Seller and the Purchaser shall attempt to resolve any differences
which they may have with respect to any matters constituting the subject matter
of such notice. If, at the end of such period, the Seller and the Purchaser fail
to reach an agreement in writing with respect to all such matters, then all
matters as to which an agreement is not so reached may be submitted to
arbitration pursuant to Clause 23.

 

12.4The Purchaser shall not be entitled to initiate proceedings in respect of an
Indemnity Claim after the expiry of a term of six (6) months after the date on
which the Purchaser gives notice pursuant to Clause 12.1.1 in relation to that
Indemnity Claim.

 

13Termination

 

13.1Subject to Clause 13.3, this Agreement may be terminated at any time prior
to the Completion Date:

 

13.1.1by the Purchaser if, between the Signing Date and the Completion Date:

 

(a)an event or condition occurs that has resulted in

 

(i)a loss in revenue of the Group of USD 25,000,000 per annum; or

 

(ii)a financial liability of USD 10,000,000; or

 

(b)any Seller Warranties (A) that are not qualified by “materiality” or
“Material Adverse Effect” shall not have been true and correct in all material
respects when made or (B) that are qualified by “materiality” or “Material
Adverse Effect” shall not have been true and correct when made; or

 

(c)the Seller shall not have complied in all material respects with the
covenants or agreements contained in this Agreement to be complied with by them;
or

 

(d)the Seller or any Group Company makes a general assignment for the benefit of
creditors, or any proceeding shall be instituted by or against the Seller or the
Group Company seeking to adjudicate any of them as bankrupt or insolvent, or
seeking any of their liquidation, winding up or reorganization, or seeking any
arrangement, adjustment, protection, relief or composition of any of their debts
under any law relating to bankruptcy, insolvency or reorganization,

 

26

 

 

13.1.2by the Seller if, between the Signing Date and the Completion Date:

 

(a)the Purchaser shall not have complied in all material respect with the
covenants or agreements contained in this Agreement to be complied by it;

 

(b)the Purchaser makes a general assignment for the benefit of creditors, or any
proceeding shall be instituted by or against the Purchaser seeking to adjudicate
the Purchaser as bankrupt or insolvent, or seeking its liquidation, winding up
or reorganization, or seeking any arrangement, adjustment, protection, relief or
composition of its debts under any law relating to bankruptcy, insolvency or
reorganization,

 

13.1.3by either the Seller or the Purchaser if:

 

(a)all the Conditions Precedent are not satisfied, or waived, in accordance with
Clause 5.4 on or before the Completion Date

 

provided, however, that the right to terminate this Agreement under this Clause
13.1 shall not be available to any Party whose failure to fulfil any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of any Conditions to be satisfied and/or Completion to occur on or
prior to Long Stop Date or the Final Long Stop Date, as applicable; or

 

13.1.4by the written consent of the Seller and the Purchaser.

 

13.2In the event of termination of this Agreement as provided in this Clause 15,
this Agreement shall forthwith become void and there shall be no liability on
the part of any Party except in relation to the following clauses, which shall
survive termination of this Agreement: (a) Clause 0 (Definitions and
Interpretation), this Clause 13.2, Clause 18 (Remedies and Waivers), Clause 21
(Notices), Clause 22 (Confidentiality) and Clause 23 (Governing Law and
Jurisdiction) provided that nothing herein shall relieve any Party from
liability for any breach of this Agreement.

 

Any right of termination arising under Clause 813.1, which derives from an
actual or perceived breach of the Warranties, shall not be exercisable before
the Party in breach (or apparent breach) has first been afforded a period of 15
calendar days after having received a notice to that effect from the Party
seeking to rely on the breach (or apparent breach), to rectify such breach to
such an extent as to remedy the effect that would otherwise have been caused
(and upon which the right of termination would otherwise have been based).

 

27

 

 

14Costs and Expenses

 

The reasonable cost and expenses incurred by the Seller and the Company
supported by third party invoices in relation to the negotiation, preparation
and consummation of this transaction, including but not limited to respective
attorneys’ fees in connection thereto, shall be borne by the Company if
Completion occurs, provided that such costs and expenses incurred by Company as
reimbursements to and incurred by third parties other than legal counsel to
Seller as reimbursements related to negotiation or consummation for purchase of
Company stock shall not exceed USD 750,000 (seven hundred fifty thousand). If
such reimbursement to third parties exceeds that amount, Seller’s costs to be
paid or reimbursed shall be reduced by such excess. Notwithstanding the
foregoing, excluded from such costs and expense referenced in the first sentence
of this Clause 14 to be paid or reimbursed by Company are any investment
banking, financial advisory, brokerage commissions (other than Broker costs),
attorney’s fees, or similar fees that were in part dependent upon the closing of
any portion of the Transaction to the extent that such commissions and fees
exceed USD 750,000 (seven hundred fifty thousand) in the aggregate with any
other fees and expenses or costs paid by the Company in connection with any
other sale of shares of stock in the Company since August 30, 2017.

 

15Successors, Transfers and Assignment

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns; provided that this Agreement
(and any of the rights, benefits, interests or obligations of any Party
hereunder) may not be assigned, transferred or held in trust by any Party
without the prior written consent of the other Party (such consent not to be
unreasonably withheld), with the exception that Purchaser shall have the right
within its sole discretion to assign this Agreement to any of its affiliates, in
which case the affiliate must still deliver shares of stock in Purchaser.

 

16Entire Agreement

 

The Transaction Documents set out the entire agreement between the Parties
relating to the Transaction. The Transaction Documents supersede all previous
arrangements, negotiations, discussions and agreements between the Parties
relating to the Transaction.

 

17Amendment to the Agreement

 

This Agreement may be amended, waived or modified only by an instrument in
writing signed by each of the Parties hereto.

 

18Remedies and Waivers

 

No Waiver or Discharge

 

18.1No breach by any Party of any provision of this Agreement shall be waived or
discharged except with the express written consent of the other Parties.

 

28

 

 

Effect of Failure or Delay

 

18.2No failure or delay by a Party in exercising any right, power or privilege
under this Agreement or at law shall operate as a waiver of that right, power or
privilege and no single or partial exercise by a Party of any right, power or
privilege shall preclude any further exercise of that right, power or privilege
or the exercise of any other right, power or privilege of such Party under this
Agreement or any applicable laws.

 

Rights, Benefits and Remedies Cumulative

 

The rights, benefits and remedies provided in this Agreement are cumulative.

 

19Counterparts

 

Number and Effectiveness of Counterparts

 

19.1This Agreement may be executed in any number of counterparts. A Party may
enter into this Agreement by executing a counterpart, but this Agreement shall
not be effective until each Party has executed at least one counterpart.

 

One Instrument

 

19.2Each counterpart shall constitute an original of this Agreement but all the
counterparts together constitute the same instrument.

 

20Invalidity

 

The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of any other
provision of this Agreement under any applicable laws.

 

21Notices

 

Service

 

Any notice or other communication to be given under this Agreement shall be in
writing and shall be (i) delivered by hand; or (ii) delivered by courier to be
served at the address specified below:

 

21.1The Seller

 

Address:P.O. Box 786, Postal Code 116, Mina Al Fahal, Oman



Attention:Mr. Nat Vora



Copy to: Mr. Hilal Al Busaidy

 

29

 

 

21.2Purchaser

 

Address:777 Post Oak Boulevard, Suite 730, Houston, Texas 77056

Attention:Mr. Sherif Foda – sfoda@nesrco.com



Copy to:Dhiraj Dudeja dhiraj@nesrco.com

 

or to such other address as a Party may notify to the other Parties in writing
as being its address for such purpose.

 

Receipt

 

Any notice or communication shall be deemed to have been received (i) if by
hand, on the day of delivery thereof to the receiving Party or (ii) if by
courier, on the day of delivery thereof to the receiving Party or (iii) if by
email, on the day of delivery to the receiving Party provided the sender has a
confirmation that the email was delivered.

 

22Confidentiality

 

Each Party agrees that the terms of this Agreement and any information disclosed
prior to the Signing Date shall be considered confidential information and the
Parties shall not disclose the existence of this Agreement or any of its terms
to any third party, either during the term of the Agreement or thereafter, and
only disclose such information to such of its directors, officers, employees,
agents or professional advisers who have a need to know such information, except
in each case where such disclosure is required to be made by law or by any
Governmental Authority or is made in connection with dispute resolution
proceedings pursuant to Clause 23.

 

23Governing Law and Jurisdiction

 

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by the laws of England and Wales.

 

23.1In the event of any dispute between any of the Parties arising out of or
relating to this Agreement (including a dispute relating to any non-contractual
obligations arising out of or in connection with this Agreement),
representatives of the parties in dispute shall, within ten (10) Business Days
of service of a written notice from either party to the other (a “Disputes
Notice”), hold a meeting (a “Dispute Meeting”) in an effort to resolve the
dispute. In the absence of agreement to the contrary the Dispute Meeting shall
be held at the registered office for the time being of the Company.

 

23.2Each Party shall use all reasonable endeavours to send a representative who
has authority to settle the dispute to attend the Dispute Meeting.

 

23.3Any dispute which is not resolved within twenty (20) Business Days after the
service of a Disputes Notice, whether or not a Dispute Meeting has been held,
shall, at the request of either Party made within twenty (20) Business Days of
the Disputes Notice being served, shall be referred to and finally settled by
arbitration under the DIFC-LCIA Arbitration Rules (the “Rules”), which Rules are
deemed to be incorporated by reference into this Clause 3. The seat, or legal
place, of arbitration shall be the DIFC.

 

30

 

 

23.4The number of arbitrators shall be three (3). The Purchaser will nominate
one arbitrator and the Seller will nominate one arbitrator. The third
arbitrator, who shall act as chairman, shall jointly be nominated by the other
two (2) arbitrators.

 

23.5The language to be used in the arbitration shall be English.

 

23.6Any requirement in the Rules to take account of the nationality of a person
considered for appointment as an arbitrator shall not apply and a person may be
nominated or appointed as an arbitrator (including as chairman) regardless of
his nationality.

 

23.7The award made by the arbitrator shall be final and binding on the parties
and may be enforced in any court of competent jurisdiction. To the extent
permissible by law, the parties hereby waive any right to appeal the decision of
the arbitrator.

 

23.8Notwithstanding the foregoing, the parties agree that any of them may seek
interim measures including injunctive relief in relation to the provisions of
this Agreement or the parties’ performance of it from any court of competent
jurisdiction.

 

31

 

 

Schedule 1 Conditions Precedent

 

Part 1

 

1Purchaser Conditions

 

1.1Execution by the Purchaser of the Purchaser Broker Account Form.

 

1.2Appointment of the Broker.

 

1.3Opening by the Purchaser of the Purchaser Broker Account.

 

1.4Opening by the Purchaser of an account with MCDC.

 

1.5Signing of a Securities Purchase Authorisation on behalf of the Purchaser by
a duly authorised signatory (or signatories) directing and instructing the
Broker to purchase the Company Shares from the Seller.

 

1.6Approval by the shareholders of Purchaser of the Agreement

 

Part 2

 

2Seller Conditions

 

2.1Execution by the Seller of the Seller Broker Account Form.

 

2.2Appointment of the Broker.

 

2.3Opening by the Seller of the Seller Broker Account.

 

2.4The Seller shall procure that the Broker obtains the approval of the MSM to
the transfer of the Company Shares from the Seller to the Purchaser pursuant to
this Agreement.

 

2.5The Seller shall procure that an executed copy of this Agreement is delivered
to the Broker for its record and information promptly the execution of this
Agreement by the Parties.

 

2.6The Seller Warranties shall have been true, accurate and not misleading at
the Signing Date and at Completion.

 

2.7The covenants and agreements contained in this Agreement to be complied with
by the Seller on or before the Closing shall have been complied with.

 

2.8There shall not be any pending or threatened action, suit, proceeding, claim,
arbitration or litigation relating to the Transaction.

 

2.9No event shall have occurred, or be reasonably likely to occur, which
individually or in the aggregate, have, or could have, a Material Adverse
Effect.

 

32

 

 

2.10The Seller and the Company having received any third party approvals
required pursuant to any agreement.

 

2.11The Seller shall procure that a Securities Sale Authorisation is duly
executed on behalf of the Seller by duly authorised signatory or signatories
directing and instructing the Broker to transfer legal and beneficial ownership
of the Company Shares from the Seller to the Purchaser.

 

2.12The Seller shall obtain waivers (if required) from its existing shareholders
in respect of their rights of first refusal, under any shareholder agreement or
other agreement, related to the sale of any Company Shares.

 

2.13The Seller shall do all such things necessary in accordance with any
applicable laws, particularly the rules and regulations of the MOCI, MCDC and
MSM, for the sale of the Company Shares to the Purchaser.

 

2.14The Seller shall have delivered to the Purchaser the Disclosure Letter, the
form and contents of which (including the lists of Properties, Permits, Material
Contracts and arrangements with Related Parties, as referred to in the
definition of ‘Properties’ in Clause 1.1 and in paragraphs 13.2, 16.1 and 27.1
respectively of Schedule 2) shall be acceptable to the Purchaser at its sole
discretion, which Disclosure Letter shall have been signed on behalf of the
Purchaser in acknowledgement of receipt.

 

2.15The Seller shall have delivered to the Purchaser the unaudited management
accounts of the Group for the month of June 2017 and for the six month period
ended 30 June 2017, which accounts shall be acceptable to the Purchaser at its
sole discretion.

 

2.16The Seller, the Purchaser and the Broker shall have agreed the terms of, and
shall have entered into, the Broker Agreement.

 

2.17The Purchaser shall have received from the Seller a signed Condition
Precedent Satisfaction Certificate confirming satisfaction of the above
Conditions Precedent.

 

2.18The Purchaser shall have received from the Seller an executed counterpart of
the Broker Agreement;

 

2.19The Purchaser shall have received a certificate duly executed by the Seller
certifying that since the Signing Date neither Group Company has made or paid
any Leakage.

 

2.20The Purchaser shall have received a certificate duly executed by the Seller
certifying that the Group Net Debt as at the Completion Date does not exceed the
Agreed Net Debt Amount.

 

33

 

 

Schedule 2 Seller Warranties

 

1Power to sell the Company Shares

 

1.1The Seller has full power, capacity and authority to sell the legal and
beneficial ownership of the Company Shares and no consent or approval is
required from any person to enable the Seller to transfer or sell the Company
Shares.

 

1.2The execution, delivery and performance by the Seller of this Agreement and,
subject to the satisfaction of the Conditions Precedent, the performance of the
obligations of the Seller under it do not and will not constitute a default
under any provision of:

 

(a)any Transaction Document to which the Seller or any of the Group Companies is
a party;

 

(b)the constitutional and corporate documents of the Seller or any of the Group
Companies; or

 

(c)so far as the Seller is aware, any law, order, judgment, award, injunction or
decree by which the Seller or any of the Group Companies is bound.

 

2Capitalisation of the Companies

 

2.1The particulars relating to the Group set out in Schedule 6 to this Agreement
are true, accurate and not misleading.

 

2.2The shares of each Group Company were validly issued and are fully paid and
were not issued in violation of any pre-emption right.

 

3Incorporation of each Group Company

 

3.1Each Group Company is a company validly existing under the laws of its
incorporation with necessary corporate power and authority to conduct its
business as presently conducted.

 

3.2The certificate of incorporation and articles (or other organisational
documents) of the Group Companies Disclosed to the Purchaser are up to date,
valid and in force.

 

4Ownership of Shares

 

4.1Save and except for statutory pre-emption rights and statutory rights of
first refusal there are no options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to the
shares of any Group Company obligating either the Seller or any Group Company to
issue or sell any shares, or any other interest in, any Group Company.

 

34

 

 

5Subsidiaries

 

5.1Other than as set out in Schedule 6, no Group Company is the holder or
beneficial owner of, nor has agreed to acquire any shares of any other company.

 

5.2No Group Company has filed for any insolvency proceedings, composition
proceeding or voluntary arrangements, nor are, to the best of the Sellers’
knowledge, any such proceedings pending at the Signing Date.

 

5.3So far as the Seller is aware, no Group Company has received any written
notification from any competent governmental or regulatory authority requiring
any such Group Company to adjust its share capital in order to be compliant with
applicable laws of its jurisdiction of incorporation.

 

6Title to Shares and Issued Shares

 

6.1The Company Shares are all duly issued and fully paid-up shares of the
Company.

 

6.2The Seller is the sole legal and beneficial owner of the Company Shares and
is entitled to transfer the legal and beneficial title to all the Company Shares
on the terms and subject to the conditions set out in this Agreement free from
all Encumbrances without the consent or approval, of any person.

 

6.3Save and except for the statutory pre-emption rights and statutory rights of
first refusal there is no Encumbrance on or affecting any of the shares of any
Group Company and no commitment to create any such Encumbrance over the shares
of any Group Company has been given, nor has any person claimed or threatened to
claim any rights to such Encumbrance.

 

7Rights of third parties

 

No person has the right to call for the issue of any share or loan capital of
the Company by reason of any conversion rights or under any option or other
agreement.

 

8The Accounts

 

8.1The Accounts (i) are complete and correct and have been prepared in
accordance with the IFRS; (ii) are audited by a statutory licensed auditor who
has given an auditor’s certificate without question; (iii) show a true and fair
view of the financial position of the Group as at the Accounts Date; (iv) do not
misstate the assets and liabilities of the Group as at, nor the profits and
losses of the Group for, the period ended on the Accounts Date; and (v):

 

(a)contain, to the extent required by IFRS, either provisions adequate to cover,
or full particulars in notes of, all Taxation (including deferred taxation) and
other liabilities (whether quantified, contingent or otherwise) of the Group as
at the Accounts Date;

 

35

 

 

(b)to the extent required by IFRS, are not affected by any unusual or
non-recurring items; and

 

(c)will be duly filed in accordance with applicable law.

 

8.2Since the August 31, 2017

 

(a)no dividend or other distribution has been declared, paid or made by the
Company;

 

(b)the business of the Group has been carried on in the ordinary course of
business;

 

(c)there has been no event, change or occurrence which (individually or together
with any other event, change or occurrence) has had, or could reasonably be
expected to cause a Material Adverse Effect insofar as it impacts the Group or
the Seller;

 

(d)the Group has not lost any important customer or source of supply or been
affected by any abnormal trading factor which has adversely effected the Group’s
revenue by more than USD 1,000,000 and the Seller is not aware of any facts
likely to give rise to any such effect whether before or after Completion;

 

(e)no debtor has been released by the Group on terms that he pays less than the
book value of any debt in excess of USD 100,000 and no debt has been written off
or has proved to be irrecoverable to any extent;

 

(f)the Group has not issued, redeemed, bought back or otherwise cancelled any of
its share capital;

 

(g)no security interest, mortgage, charge, pledge, lien, right to acquire or any
other agreement to give or create any of the foregoing has been created on,
over, or affecting the assets of the Group except in the ordinary course of
business;

 

(h)the Group has not sold, transferred or otherwise disposed of any fixed asset,
except in the ordinary course of business;

 

(i)the Group has not made any capital expenditure, nor has any commitment to
make any capital expenditure been entered into by the Group that is currently
outstanding, except in the ordinary course of business;

 

(j)no change has been made in any accounting policies or practices of the Group;

 

(k)there has been no material deterioration in the values of any of the fixed
assets or properties such that the market value of any fixed asset or property
is less than the value attributed to it in the Accounts;

 

(l)no supplier to the Group has ceased, or threatened to cease, supplying goods
or services to the Group;

 

36

 

 

(m)no asset of a value or price in excess of USD 5,000,000 in the aggregate has
been acquired or disposed of or agreed to be acquired or disposed of by the
Group, and no contract involving capital expenditure in excess of USD 5,000,000
individually or USD 5,000,000 in the aggregate in total has been entered into by
the Group;

 

(n)no event has occurred which would entitle any third party (with or without
the giving of notice) to call for the repayment of indebtedness of the Group
prior to the normal maturity date;

 

(o)the Group did not incur any Financial Indebtedness in excess of USD
5,000,000;

 

(p)the Group did not make any loan to, guarantee any Financial Indebtedness of,
or otherwise incurred any Financial Indebtedness on behalf of, any person not
part of the Group;

 

(q)the Group did not enter into any agreement, arrangement or transaction with
any of its: employees, except in the ordinary course of business; directors;
officers; or shareholders, (or with any beneficiary or Affiliate of the
aforementioned persons);

 

(r)other than as required by applicable law or in the ordinary course of
business the Group did not grant any increase or announce any increase in the
wages, salaries, compensation, bonuses, incentives, pension or other benefits
payable by the Group to any of its employees;

 

(s)the Group did not write down or write up (or fail to write down or write up
in accordance with IFRS as applied in Oman, consistent with past practice) the
value of any inventories or receivables or revalue any of the Assets other than
in the ordinary course of business and in accordance with IFRS as applied in
Oman;

 

(t)the Group did not fail to renew any material insurance policy or any material
Permit that is scheduled to terminate or expire before Completion;

 

(u)the Group did not amend, modify or consent to the termination of any Material
Contract; and

 

(v)the Group did not agree, whether in writing or otherwise, to take any of the
actions specified in this paragraph 8.2.

 

9Management Accounts

 

9.1The Management Accounts have been prepared in good faith, on the same basis
and in accordance with the same accounting standards and principles as the
Accounts, and give a true, accurate and fair view of the income and expenditure
of the Group for the period to which they relate and the assets and liabilities
of the Group as at the applicable balance sheet date.

 

37

 

 

10Power of Attorney

 

10.1With the exception of powers of attorney granted for administrative purposes
or for the purposes of local court proceedings, there are no powers of attorney
granted by the Group, which are currently in force and that have any authority
to bind the Group, or otherwise in any manner whatsoever.

 

11Guarantees and Indemnities

 

11.1The Group has not given any guarantees, indemnities, or comfort letters,
undertakings, or promises to any person in respect of the obligations of any
person other than the Group in excess of, in the aggregate, USD 500,000.

 

12Legal Proceedings

 

12.1There is no pending or threatened civil, criminal, arbitration,
administrative or other proceeding (judicial, administrative or regulatory) by
or against any Group Company in excess of USD 50,000 in connection with the
business and/or ownership of the Group.

 

12.2The Seller is not aware of anything which is likely to give rise to any
litigation, arbitration or alternative dispute resolution proceedings by or
against any Group Company, or the Seller in connection with the business and/or
ownership of the Group.

 

12.3So far as the Seller is aware, none of the Group Companies or the Seller is
the subject of any investigation, inquiry or enforcement proceedings or process
by any governmental, administrative or regulatory body, nor is the Seller aware
of anything which is likely to give rise to any such investigation, inquiry,
proceedings or process.

 

12.4There are no existing or pending judgments affecting any Group Company or
the Seller, in connection with the business of the Group.

 

12.5So far as the Seller is aware, there are no past or current, threatened or
pending, criminal actions, proceedings or investigations concerning directors,
managers or employees of the Group or the Seller which relate to the business of
the Group.

 

13Permits and Compliance with Law

 

13.1The Group has all Permits (all of which are valid and subsisting) necessary
to carry on its business now carried on by it in the places and in the manner in
which that business is now carried on and has complied and continues to comply,
in all material respects, with all terms and conditions of those Permits.

 

13.2The Disclosure Letter provides a true and accurate list all current Permits
issued to the Group, including the names of the Permits and their respective
dates of issuance and expiration.

 

38

 

 

13.3No Group Company has received written notice that it is materially in
default under any Permit.

 

13.4So far as the Seller is aware, no event has occurred that, with or without
notice or lapse of time or both, would reasonably be expected to result in the
termination, modification, suspension, lapse, limitation or revocation, or
prejudice the renewal of any of them.

 

13.5Each Group Company and its respective officers have complied with the
provisions of all applicable legislation, regulation, laws, directives and
orders relating to its corporate affairs, and the carrying on of its business in
its jurisdiction of incorporation or establishment, including any provisions as
to filing of returns, particulars, resolutions and other documents, and all
legal requirements have been complied with in connection with the formation of
each subsidiary and with issues of its shares and other securities.

 

13.6None of the Group Companies or any of the Group Companies’ directors or
employees (A) has conducted or initiated any internal investigation or made a
voluntary, directed, or involuntary disclosure to any Governmental Authority
with respect to any alleged act or omission arising under or relating to any
potential noncompliance with any Anti- Bribery Law, Anti-Money Laundering Laws
or Sanctions; or (B) is or has been the subject of investigation, inquiry or
enforcement proceedings for any violation or alleged violation of any
Anti-Bribery Law, Anti-Money Laundering Laws or Sanctions or has received any
notice, request, or citation for any actual or potential noncompliance with the
same.

 

13.7None of the Group Companies will have any contract or purchase orders in
place on the Completion Date that will require performance following Completion
of services in any country subject to oil industry sector sanctions or to a
company owned by a government subject to such sanctions or any Specially
Designated National (as defined by the Office of Foreign Assets Control of the
United States).

 

14Contracts between the Group and the Seller

 

14.1Except as disclosed in the Disclosure Letter, there are no contracts,
agreements, arrangements or any other written instrument, existing between the
Seller and any Group Company, which will remain in force following Completion.

 

15Termination of Agreements and Cancellation of Approvals

 

15.1There is no: (a) customer, supplier or financial institution entitled to
terminate any agreement existing between any of them and any Group Company;
and/or (b) Governmental Authority entitled to cancel or not renew any
consent/permit or approval granted to any Group Company on account of the
Transaction, which in either (a) or (b) above, shall have a Material Adverse
Effect.

 

39

 

 

16Material Contracts

 

16.1The Disclosure Letter contains a complete and accurate list of every
contract, agreement, arrangement and obligation (whether or not evidenced in
writing) to which any Group Company is a party and which:

 

(a)whether by reason of its nature, term, scope, price or otherwise, is or is
likely to be of material importance to its business, profits, assets or
liabilities; or

 

(b)is not in the ordinary course of its trading; or

 

(c)is incapable of performance in accordance with its terms within six (6)
months of the date on which it was entered into or undertaken; or

 

(d)is of an onerous nature or cannot be fulfilled or performed by the relevant
Group Company on time and without undue or unusual expenditure of money or
effort; or

 

(e)involves an aggregate consideration payable by the relevant Group Company in
excess of such USD amount as the Seller and the Purchaser shall agree; or

 

(f)is entered into with any Governmental Authority; or

 

(g)limits or purports to limit the ability of any Group Company to compete in
any line of business or with any Person or in any geographic area or during any
period of time; or

 

(h)is not terminable by the relevant Group Company on less than six (6) months’
notice without compensation

 

(the “Material Contracts”).

 

16.2Each of the Material Contracts is in full force and effect and is legal,
valid and binding on the relevant Group Company, and so far as the Seller is
aware, is legal, valid and binding on each counterparty thereto in accordance
with its terms (subject to applicable laws) and, upon consummation of the
Transaction, shall continue in full force and effect without penalty or other
adverse consequences.

 

16.3None of the Group Companies is in default under any Material Contract and,
so far as the Seller is aware, no other party to any Material Contract is in
default thereunder.

 

16.4None of the Group Companies has received a written notice of termination
from the relevant counterparty under any Material Contract.

 

16.5None of the Group Companies has amended, modified or consented to the
termination of any Material Contract.

 

16.6Each Material Contract is binding and in full force and effect and no Group
Company is in default of any Material Contract.

 

40

 

 

17Assets

 

17.1The assets included in the Accounts, or acquired by any Group Company since
the Accounts Date (the “Assets”) comprise all the assets necessary for the Group
to carry on its business after Completion substantially in the manner in which
it is carried on as at the Signing Date, except for the distribution of the
receivables to the Selling Stockholders authorized after September 30, 2017,
which will have been distributed prior to Completion.

 

17.2All of the Assets are legally and beneficially owned by the Group free and
clear from any security interest, mortgage, charge, pledge, lien, right to
acquire or any other agreement to give or create any of the foregoing.

 

17.3The Group has caused the Assets to be maintained in accordance with good
business practice, and all of the Assets are in good operating condition and
repair and are suitable for the purposes for which they are used and intended to
be used.

 

18Property

 

18.1The Properties comprise all of the premises occupied or used by the Group in
connection with its operations and all deeds and documents necessary to prove
title to each Property are in the possession of the Group.

 

18.2The Group does not own any real property, other than the Office Building and
real estate to be transferred as of the Completion Date under Clause 5.11.2.

 

18.3The Disclosure Letter contains a complete and accurate list of every lease
for the Properties occupied or used by the Group in connection with the
operations of the business to which the Group is a party (the “Leases”). Each
Lease is in full force and effect and is legal, valid and binding on the
relevant Group Company, and to the Seller’s knowledge is legal, valid and
binding on the relevant landlords, in each case in accordance with their terms
(subject to applicable laws). The Lease related to the Office Building shall be
terminated upon transfer of the real property to the Company on Completion Date.

 

18.4The Group is fully and solely entitled to the Leases and has a good and
marketable right to each of those Leases.

 

18.5None of the Group Companies is in default under any Lease and, so far as the
Seller is aware, no landlord to any lease for the Properties is in default
thereunder. None of the Group Companies has received a written notice of
termination from the relevant landlord under any Lease.

 

19Intellectual Property

 

19.1No intellectual property rights used by the Group are held by or registered
in the name of the Seller and all rights, title and interest in such
intellectual property rights (to the extent that the same exist) reside with and
are owned by the Group, free of any security interest, mortgage, charge, pledge,
lien, right to acquire or any other agreement to give or create any of the
foregoing, or are licensed by the Group pursuant to valid licenses.

 

41

 



 

19.2The sale and purchase of the Company Shares do not infringe of any
intellectual property licenses used or held for use by the Group.

 

19.3No claim has been threatened or asserted by or against any Group Company in
relation to its intellectual property and no basis exists for any such claim.

 

19.4The Seller is not aware of any unauthorised use by any person of any
intellectual property rights of the Group.

 

20Customers and Suppliers

 

20.1All payable balances owed by the Group are in the ordinary course of
business.

 

20.2None of the Group Companies has received any notice or has any reason to
believe that any significant customer or supplier of the business of the Group
has ceased, or will cease, to use the products, equipment, goods or services, or
has substantially reduced, or will substantially reduce, the use of such
products, equipment, goods or services at any time.

 

20.3The Seller is not aware of any significant changes in the market or the
applicable regulations affecting the business of the Group.

 

20.4All receivables of the Group reflected in the Accounts or the Management
Accounts, arising from the date thereof until Completion are or will be good and
have been collected or are or will be collectible.

 

21Insurance

 

21.1All material assets, properties and risks of the Group are covered by valid
and currently effective insurance policies issued in favour of the Group in each
case with responsible insurance companies, in such types and amounts and
covering such risks as are consistent with customary practices and standards of
companies engaged in business and operations similar to those of the Group.

 

21.2All such insurance policies are currently in full force and effect and
nothing has been done or omitted to be done which could make any policy of
insurance void or voidable and there is no claim outstanding under any such
policy. The Group is not required to pay any additional premiums other than
those set out in the policies.

 

21.3All premiums due on such insurances have been duly and timely paid.

 

21.4The Group has not failed to renew any insurance policy or any Permit that is
scheduled to terminate or expire before Completion.

 

42

 



 



21.5All the assets and undertaking of the Business of an insurable nature are
and have at all material times been insured in amounts representing their full
replacement or reinstatement value against fire and other risks normally insured
against by persons carrying on the same classes of business as the Group, and
the Group is now and has at all material times been adequately covered against
accident, damage, injury, third party loss, loss of profits and other risks
normally covered by insurance.

 

21.6Full and accurate particulars of all outstanding claims under any of such
insurance policies are set out in the Disclosure Letter and:

 

(a)each such claim has been notified to the relevant insurer in accordance with
the terms of the relevant policy and that insurer has neither disputed that
claim nor reserved its right to do so;

 

(b)each such claim has been accepted as payable in full (including as to related
costs and expenses), and without any deduction (subject only to any deductible,
excess or retention specified in the relevant policy), by the relevant insurer;
and

 

(c)the aggregate loss represented by any such claim does not result in the
amount of insurance available under any relevant insurance policy being
exceeded.

 

22Anti-Bribery

 

22.1None of the Group Companies or any of the Group Companies’ directors or
employees has in the five (5) years prior to the Signing Date violated any
Anti-Bribery Law or Anti-Money Laundering Law.

 

22.2None of Group Companies or any of the Group Companies’ directors or
employees, has directly or indirectly (A) used funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(B) received, made, offered, or authorized any unlawful payment to any
Government Official; or (C) received, made, offered, or authorized any bribe,
rebate, payoff, influence or facilitation payment, kickback or other similar
payment to any person for the purpose of gaining an improper business advantage
or encouraging the recipient to violate the policies of his or her employer or
to breach an obligation of good faith, loyalty, impartiality or trust, in each
case of (A), (B) and (C) in violation of Anti-Bribery Law.

 

22.3None of the Group Companies or any of the Group Companies’ directors or
employees (A) is a Sanctioned Party, (B) has breached any Sanctions, or (C) is
or has engaged in any business or activities, or any direct or indirect dealings
or transactions, including through distributors or agents, with any Sanctioned
Party.

 

22.4None of the Group Company or any of the Group Company’s directors or
employees is or has been the subject of any whistleblowing claim in connection
with the alleged violation of any Anti-Bribery Law, Anti-Money Laundering Law or
Sanctions.

 

43

 

 

23Tax

 

23.1All returns relating to Taxation required to be filed by the Group have been
duly and timely filed and all such filed returns are true, correct and complete
and are not subject to any dispute.

 

23.2All taxes of any nature whatsoever for which any Group Company is liable and
which have fallen due for payment has been duly and timely paid by the Company.

 

23.3No Group Company is currently or has in the past been subject to any
non-routine investigation audit or visit by any tax authority.

 

23.4No Group Company is treated for any tax purposes as resident in a country
other than the country of its incorporation.

 

24Environmental Matters

 

24.1Each Group Company has complied with the environmental laws of Oman and of
each other jurisdiction in which it operates.

 

24.2Each Group Company has obtained all environmental licenses (all of which are
valid and subsisting) and has complied with the terms and conditions of all its
environmental licenses. No environmental license may be terminated, revoked,
modified, or suspended as a result of the acquisition by the Purchaser of the
Company Shares. So far as the Seller is aware no circumstances exist which may
result in any environmental licenses not being extended, renewed, or where
necessary transferred.

 

25Employees

 

25.1A true and correct list of all senior employees of the Group with an annual
base salary over USD 100,000 (equivalent to OMR 38,500) per annum (the “Senior
Employees”) is set out in the Disclosure Letter.

 

25.2All contracts of employment and the most recent employment addendum relating
to the Senior Employees have been Disclosed in the Disclosure Letter.

 

25.3So far as the Sellers are aware, no Senior Employee has given or been given
notice terminating his contract of employment.

 

25.4No Group Company is involved in any legal proceedings, dispute or grievance
investigation or procedure, which have a value in dispute in excess of USD
50,000 (equivalent to OMR 19,250) with any of its Senior Employees.

 

25.5No Group Company has any share incentive scheme, share option scheme or
profit sharing bonus or other incentive scheme for any Senior Employee.

 

25.6All end of service benefits of employees have been accrued for in the
Accounts.

 

44

 

 

25.7The Group is in compliance with its legal obligations to register its
current employees with the relevant Governmental Authorities in Oman in
accordance with applicable laws.

 

26Indebtedness

 

26.1The Group has no Financial Indebtedness other than as shown in the Accounts.

 

27Related Party Arrangements

 

Any and all contracts, agreements, arrangements (whether or not documented) or
any other written instrument entered into by any Group Company with a Related
Party other than the Transaction Documents are listed in the Disclosure Letter.

 

28Working capital

 

The Group has sufficient working capital for the purposes of continuing to carry
on its business in its present form and at its present level of turnover for at
least six (6) months after Completion and for the purposes of executing,
carrying out and fulfilling in accordance with their terms all orders, projects
and contractual obligations which have been placed with or undertaken by it.

 

29Records

 

The Group’s books and records have been properly kept in accordance with
applicable laws and maintained up today and set out accurate records of all
material actions taken by the Group’s shareholders or manager.

 

30Group Net Debt and Leakage

 

30.1The Group Net Debt does not exceed the Agreed Net Debt Amount at Completion
Date.

 

30.2None of the Group Companies has permitted or made or paid any Leakage.

 

31Undisclosed Liabilities

 

31.1The Group has no liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise, except (a) those which
are adequately reflected or reserved against in the Accounts as of the Accounts
Date and (b) those which have been incurred in the ordinary course of business
consistent with past practice since the Accounts Date and which are not,
individually or in the aggregate, material in amount.

 

32Accuracy of information

 

32.1All information contained or referred to in the Disclosure Letter is true
and accurate and fairly presented and nothing has been omitted from the
Disclosure Letter which renders any of that information incomplete or
misleading.

 

45

 

 

32.2Each document attached to the Disclosure Letter is a true and accurate copy
of what it purports to be.

 

33Ownership of SGEE

 

33.1The Seller owns such number of shares in SGEE that represents at least 56%
of the issued and outstanding share capital of SGEE.

 

46

 

 

Schedule 3 Limitations on Seller’s Liability

 

1Maximum liability

 

1.1The liability of the Seller in respect of: (a) all Claims, other than Claims
in respect of the Fundamental and Tax Warranties, shall not exceed 50% of the
Consideration; and (b) all Claims for breach of the Fundamental and Tax
Warranties or arising from fraud or wilful misconduct shall not exceed the
Consideration.

 

1.2For the purposes of paragraph 1.1, the amount of any costs and expenses and
other amounts (including interest) ordered or determined to be payable to the
Purchaser by any judgment, order, settlement or award in connection with or
arising out of any Claim shall be excluded from the sums referred to therein as
a liability.

 

2Small claims and threshold

 

2.1The Seller shall not be liable in respect of a Claim (other than any Claim in
respect of the Fundamental and Tax Warranties) unless and until:

 

(a)the amount of such relevant Claim exceeds RO. 20,000 (a “Qualifying Claim”);
and

 

(b)the aggregate amount of all Qualifying Claims exceeds RO. 200,000, in which
event the Seller shall be liable for the whole of such amount claimed (subject
to the other provisions of this Agreement) and not only for the excess over that
sum.

 

2.2For the purposes of paragraph 2.1, the amount of all costs and expenses of
the Purchaser in bringing any Claim shall be excluded from the sums set out in
paragraph 2.1.

 

3Specific limitations

 

3.1The Seller shall not be liable in respect of a Claim to the extent that the
matter giving rise to, or the loss arising from, that Claim:

 

(a)occurs as a result of or is otherwise attributable to:

 

(i)any legislation not in force at the Signing Date or any change of law or
administrative practice or judicial interpretation which comes into force or
effect after the Signing Date; or

 

(ii)any increase after the Signing Date in any rate of Taxation;

 

(b)has been fully recovered by the Purchaser under any Seller Warranty or term
of this Agreement or any other document entered into pursuant to this Agreement
in each case without any cost or expenses to the Purchaser or the Company; or

 

(c)is Disclosed in the Disclosure Letter, or were within the actual knowledge of
the Purchaser on or before the Signing Date; or

 

47

 

 

(d)is provided for in the Accounts; or

 

(e)is covered under a policy of insurance, in which case, no Claim shall be
brought against the Seller unless a claim has been made against the insurer and
all reasonable endeavours have been used to pursue the claim. The Seller’s
liability in respect of such Claim shall be reduced by any amount recovered
under such policy of insurance

 

4Time Limits

 

4.1The Seller shall not be liable for an Indemnity Claim unless notice in
writing summarising in reasonable detail the matter giving rise to and the
nature of the relevant claim, and specifying (as far as is reasonably
practicable) the amount claimed, has been given by the Purchaser to the Seller
on or before the third anniversary of Completion.

 

4.2The Seller shall not be liable for a Claim unless notice in writing
summarising in reasonable detail the matter giving rise to and the nature of the
relevant claim, and specifying (as far as is reasonably practicable) the amount
claimed, has been given by the Purchaser to the Seller on or before the second
anniversary of Completion.

 

5No duplication of liability

 

The Purchaser shall not be entitled to recover damages in respect of any Claim
or otherwise obtain reimbursement or restitution more than once in respect of
the same loss.

 

6Remediable breaches

 

Where the matter or default giving rise to a Claim is capable of remedy, the
Purchaser shall procure that the Seller is given the opportunity, within twenty
(20) Business Days after the date on which notice of such Claim is given to the
Seller to remedy the relevant matter or default (if capable of remedy).

 

7Acts of Purchaser

 

7.1The Seller shall not be liable in respect of any Claim or Indemnity Claim
instituted by the Purchaser:

 

(a)in respect of Losses, if and to the extent that such Losses are as a result
of the Purchaser’s negligence or default in procuring that the Company suitably
defend or pursue, as the case may be, a claim, action, or demand made by or
against the Company after the Completion Date;

 

(b)for any increase in the amount of liability under a Claim or Indemnity Claim,
which increase is caused by the Purchaser’s unreasonable delay, after becoming
aware of such potential Claim or Indemnity Claim, in notifying the potential
Claim or Indemnity Claim to the Seller;

 

48

 

 

(c)if and to the extent that the relevant Claim or Indemnity Claim would not
have arisen but for a breach by the Purchaser of its own obligations under a
Transaction Document.

 

49

 

 

Schedule 4 Pre-completion Covenants

 

Without prejudice to the provisions of Clauses 6.1 and 6.2, pending Completion
the Seller shall procure that, without the prior written consent of the
Purchaser, the Group shall not:

 

1.1alter the share capital of any Group Company;

 

1.2vary any constitutive documents of any Group Company;

 

1.3create, allot or issue any shares or other securities of any Group Company;

 

1.4create or grant or enter into any option, right to acquire or right to call
(whether by conversion, subscription or otherwise) in respect of any shares or
other securities of any Group Company;

 

1.5pay any dividend or make any other distribution of its assets;

 

1.6create any subsidiary or acquire an interest in any body corporate or
business;

 

1.7merge or consolidate the business or affairs of any Group Company with any
other person;

 

1.8take any step to dissolve, wind-up or liquidate any Group Company;

 

1.9acquire or dispose of any asset, business or undertaking in excess of USD
5,000,000;

 

1.10incur any capital expenditure on any individual item in excess of USD
5,000,000;

 

1.11assume or incur any Financial Indebtedness; create any Encumbrance upon any
of the properties, assets or shares of any Group Company;

 

1.12make any loans, advances or capital contributions to or investments in any
other person;

 

1.13make any material change (from the point of view of the relevant employee or
category of employees) in the terms and conditions of employment (contractual or
non- contractual), working practices or collective agreements relating to such
practices of any employee or category of employees;

 

1.14terminate the employment of any Senior Employees;

 

1.15lease, license or part with or share possession or occupation of any
property or other asset owned, held or occupied (or which may be acquired) by
any Group Company;

 

1.16remove (or allow the removal of) any plant or machinery from the premises of
any Group Company;

 

1.17dispose of or destroy any corporate or other books or records of any Group
Company;

 

1.18modify or terminate any rights under any Material Contract;

 

50

 

 

1.19transfer any of the Group’s assets to the Seller;

 

1.20make material changes to the accounting or tax policies, procedures or
practices, or take any other material action with respect to taxes or tax
returns or filings or change the internal statutory auditors of the Group; or

 

1.21enter into any transaction with any person otherwise than at arms’ length
and for full value;

 

1.22enter into, amend, or terminate a material agreement, arrangement or
obligations involving an amount in excess of USD 5,000,000;

 

1.23voluntarily terminate any material license of any Group Company or fail to
renew any material license of any Group Company when due for renewal; or

 

1.24agree, arrange or undertake to do any of the things referred to above in
this Schedule 4.

 

51

 

 

Schedule 5 Conditions Precedent Satisfaction Certificate   To:           1. [ ]
[Address]       2. [ ] [Address]

 

______________2017

 

Agreement for the Purchase of Shares in Gulf Energy Services S.A.O.C. dated [●]
2017 between Mubadarah Investments LLC, the Founders and National Energy
Services Reunited Corporation (the “SPA”)

 

We hereby confirm that the Conditions Precedent referred to in Clause 4 and
Schedule 4 (Conditions Precedent) of the SPA have been fulfilled.

 

Yours sincerely,

     

 

 

Signed by

 

For and on behalf of

 

MUBADARAH INVESTMENTS LLC

 

)

 

)

 

)

 

)

 

HILAL AL BUSAIDY

 

   

YASSER SAID AL BARAMI

 

Signed by

 

For and on behalf of

 

NATIONAL ENERGY SERVICES REUNITED CORPORATION

 

)

 

)

 

)

 

)

 

 

52

 

 



Schedule 6

 

Corporate Details of Company and Subsidiaries

 

Benon Oil Services LLC Entity Type Omani Limited Liability Company Location
Muscat Governorate/Bawshar/Ghala Al Sanaiah Incorporation Date 7 October 2003
Registration Number 1737511 Share Capital OMR 60,000 Shareholders

IPC: 99% 

Mr Hilal: 1% 

Registered Charges None

 

Fishing and Remedial Experts Enterprises LLC Entity Type Omani Limited Liability
Company Location Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 6
June 2011 Registration Number 1111412 Share Capital OMR 150,000 Shareholders

GES: 99% 

Mr Yasser: 1% 

Registered Charges Registered mortgage charge in favour of NBO (for a value of
OMR 4.1 million (approx. USD 11 million) expiring 17 November 2019 and OMR 7
million (approx. USD 18 million) expiring 28 March 2021).

 

Gulf Drilling Fluids Technology LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 4
September 2012 Registration Number 1153719 Share Capital 150,000 Omani Rial
Shareholders

GES: 99% 

Mr Yasser: 1% 

Registered Charges None

 

Gulf Energy Services LLC Entity Type Omani Limited Liability Company Location
Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 3 October 2011
Registration Number 1122218 Share Capital OMR 150,000 Shareholders

GES: 99% 

Mr Yasser: 1% 

Registered Charges None Branches GES Oman has branches in Algeria, KSA, Kuwait
and Yemen.


53

 




Intelligent Drilling Services LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/Al Qurm Incorporation Date 13 January 2007
Registration Number 1011333 Share Capital OMR 150,000 Shareholders

GES: 99% 

Mr Yasser: 1% 

Registered Charges Registered mortgage charge in favour of Muscat Bank (for a
value of OMR 6 million (approx. USD 17 million) expiring 3 April 2021 and OMR 21
million (approx. USD 57 million) expiring 17 November 2017).

 

Integrated Petroleum Services Company LLC Entity Type Omani Limited Liability
Company Location Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 1
October 1996 Registration Number 1539671 Share Capital 250,000 Omani Rial
Shareholders

GES: 97% 

Abdulhameed Al Hamdani: 3% 

Registered Charges Registered mortgage charge in favour of Muscat Bank (for a
value of OMR 6 million (approx. USD 18 million) expiring 17 November 2019 and
OMR 21.6 million (approx. USD 56 million) expired 6 September 2016).

 

Midwest Oilfield Services LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/Ghala Al Sanaiah Incorporation Date 10 July
2001 Registration Number 1677586 Share Capital 250,000 Omani Riyal Shareholders

GES: 99% 

Intelligent Drilling Services LLC: 1% 

Registered Charges Registered mortgage charge in favour of Bank Dhofar (for a
value of OMR 3.9 million (approx. USD 10 million)). Expiry date of the charge is
16 September 2019.

 



54

 



 

Sino Gulf Energy Enterprises LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/Bawshar Incorporation Date 21 September 2005



Registration Number 1805061 Share Capital 1,200,000 Omani Rial Shareholders

GES: 51% 

IFC: 44% 

China Petroleum & Development Corporation: 5% 

Registered Charges Registered mortgage charge in favour of Muscat Bank (for a
value of OMR 18 million (approx. USD 47 million)). The charge has expired but
still appears on CR of company. We have requested, but not yet received,
confirmation as to why the charge is still registered.

 

Tamkeen Fracking LLC Entity Type Omani Limited Liability Company Location
Ghala/Boucher/Muscat Incorporation Date 7 March 2012 Registration Number 1138641
Share Capital OMR 150,000 Shareholders

GES: 99% 

Mr Yasser: 1% 

Registered Charges Registered mortgage charge in favour of Muscat Bank (for a
value of OMR 4.9 million (approx. USD 13 million) expiring 19 November 2019 and
OMR 4.9 million (approx. USD 13 million) expiring in March 2021)).

 

Tasneea Oil and Gas Technology LLC Entity Type Omani Limited Liability Company
Location Ghala Al Sanaiah/Bousher/Muscat Incorporation Date 15 January 2012
Registration Number 1133224 Share Capital OMR 150,000 Shareholders

GES: 20% 

Mubadarah Investment: 79% 

Mr Hilal: 1% 

Registered Charges Omani Limited Liability Company

 

Well Maintenance Services LLC Entity Type Omani Limited Liability Company
Location Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 1 March
2011 Registration Number 1103680 Share Capital 150,000 Omani Rial Shareholders

GES: 99%



WSS: 1% 

Registered Charges Registered mortgage charge in favour of National Finance
Company (for a value of OMR 1.1 million (approx. USD 2.9 million)). The charge
has expired however still appears on CR of company. We have requested, but not
yet received, confirmation as to why the charge is still registered.

 

55

 

Well Solutions Services LLC Entity Type Omani Limited Liability Company Location
Muscat Governorate/Bawshar/South Alkhuwair Incorporation Date 12 December 2010
Registration Number 1098989 Share Capital 150,000 Omani Rial Shareholders

GES: 99% 

IDS: 1% 

Registered Charges Registered mortgage charge in favour NBO (for value of OMR
21.9 million (approx. USD 57 million)). Expiry date of charge 17 November 2017.



 

56

 

 

Schedule 7 Existing Disputes

 

No. Claimant Respondent Case No. and Subject Matter 1. Petrogas [Seller to
confirm Group entity]

Case No. [●] 

Subject Matter: Dispute regarding lawful ownership of certain equipment in the
Kingdom of Saudi Arabia.

 

2. International Finance Company SGEE

Case No. [●] 

Subject Matter: Non-payment of dividends for the years 2006 through 2009.

 

3. International Finance Company SGEE

Case No. [●] 

Subject Matter: Non-payment of dividends for the years 2010 through to the date
of the expert’s determination.

 

4. Falcon Oil Services The Company

Case No. [●] 

Subject Matter: Breach of contract, lack of security protection and delay in
returning equipment.

 

5. Al-Nukhba SGEE

Case No. [●] 

Subject Matter: Unfair award of a contract to SGEE instead of Al- Nukhba. 

 

57

 

 

Schedule 8

 

Disclosure Letter

 

[To be completed]

 

58

 

 

Signed and agreed by the Parties or their duly authorised representatives on the
date written above on the first page.

 



Signed by )     For and on behalf of )     MUBADARAH INVESTMENTS LLC )       )  
/s/ Yasser Said AL Barami, Director Signed by )     HILAL AL BUSAIDY )       )  
    )   /s/ Hilal Al Busaidy     Signed by )     YASSER SAID AL BARAMI )       )
      )   /s/ Yasser Said Al Barami         Signed by )     For and on behalf of
)     NATIONAL ENERGY SERVICES ) REUNITED CORPORATION )       /s/ Sherif Foda,
CEO

 

59